Title: To George Washington from George Measam, 20 April 1779
From: Measam, George
To: Washington, George



Sir,
Boston April 20th 1779.

On the 30th Ultimo I did myself the Honor of writing your Excellency fully and particularly the state of Cloathing in the hands of the several Agents here, since which two Vessels have arrived at Newberry from Bilboa with about 4600 Blankets: I am pressing all in my power to have them brought round to this Port and forwarded to the Store at Springfield without loss of time, but I find some difference, between Mister Bradford the Agent for Shipping here, and Mister Tracy the owner of the Ships, concerning the Freight; but Mister Tracy has promised me the Blankets shall not be stoped on that acct; I also learn that the Navy Board here expect to take what they want of them as they did of the last parcel that arrived; of about 1400 that arrived but 418 could be obtained for the Army. They equip the Frigates Crews with them; and I learn they engage the men for the Voyage or Cruse only, and at the end of the Cruse they take the Blankets to themselves payg a low price for them, which doubtless causes a long consumption of this article; it is not for me to determin on the properiety or impropriety of this mode, but I feel for the Army that have suffered, and think it my Duty to represent this matter to your Excellency. If the several Purssers were furnished with a set of Blankets for their Ships Crews and obliged to keep them from Voyage to Voyage it would perhaps, be a saving, except in case of death, in which they, perhaps, burry the dead. I shall wait your Excellency’s Order for the disposition of the Blankets, which may very easily be obtained before they can be got to Springfield; and as Summer is coming on and a probability of the Men being neglegent of this Article in hot weather, perhaps you may think proper to order a great part of them to be lodged at the Store in Springfield till the fall, as it is also probable the Army will be short of Blankets the insuing winter as they were the last. Colonel Hazen’s Regiment with an order from General Putnam met some of the Cloathing that set off last, at Springfield, have drawn 162 Blankets 888 pr Hose and 940 Shirts & has sent Major Torry here with a return, for the remainder of his small Cloathing, which General Heath has backed for Otis & Henly to complete; they being as he says, ordered back, from all public Stores, and want their complement for the summer.
I expected to have been on the Road before this, with the Cloathing that is now ready, as I advised your Excellency in my last, but I have not been able to get teams from the Qr Master; while the roads were bad he pleaded the impossibility of their getting through, and the want of money, which I believe was the cause of the impediment; he now has money, but says he cannot procure them for less then four dollars ⅌ Mile; and if he gives i⟨n⟩ there will be no end to their rising the price; I have urged him to Petition the Council on this subject to prevent the Army suffering and further injury to the service; it is now before a Committee of both Houses, and I hope some means will be taken to obtain the teams. I intend not to leave this untill I see the Cloathing now ready, set off—I fear the Army will want shirts, the Agents have no linen, nor, say they, have they the proper Orders from the board of War, or means to purchase. I hope this matter will not be neglected, but I fear it will if your Excellency does not take notice of it, altho’ I have advised the Board that Otis & Henley have worked up all the Shirt linen; they have also done the same, but no answers have been given, and the number of shirts are exceedingly short of the number wanted, as I advised your Excellency in my last. I have the honor to be, Your Excellency’s Most Obedient and Most humble Servant
Geo. Measam
